Citation Nr: 0602962	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-34 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE


Entitlement to an increased disability rating for a service-
connected left knee disability, currently evaluated as 20 
percent disabling.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION


This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).   

Procedural History

The veteran served on active duty from June 1945 until August 
1946.  

In a September 1946 rating decision, VA granted the veteran 
entitlement to service connection of a left knee condition.  
A 10 percent disability rating was assigned.  In a June 1999 
rating decision, the veteran was granted an increased 
disability rating of 20 percent for his service-connected 
left knee condition. 

In September 2001, the RO received the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected left knee condition.  
The December 2002 rating decision denied the veteran's claim.  
The veteran disagreed with the December 2002 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in November 2003.

In November 2005, the veteran presented sworn testimony 
during a videoconference hearing which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.  
After the hearing, the veteran submitted additional evidence 
directly to the Board along with a waiver of consideration of 
that evidence by the RO.  See 38 C.F.R. § 20.1304 (2005).  

For good cause shown, namely the veteran's advancing age, the 
Board on its own motion has advanced this appeal on the 
Board's docket.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2005).

Issues not on appeal 

In a March 2004 rating decision, the RO denied the veteran's 
claims of entitlement to service connection of a bilateral 
hip condition and a right knee condition, both of which were 
claimed as secondary to the veteran's service-connected left 
knee condition.  The veteran did not appeal that decision, 
and those issues will therefore be discussed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
limited motion, pain and instability; there is a history of 
falls, and the left knee disability  requires the use of a 
cane and a brace.  

2.  There is with x-ray evidence of degenerative joint 
disease of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating under 
Diagnostic Code 5257 are met for the veteran's left knee 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257 (2005).  
 
2.  The criteria for a separate 10 percent disability rating 
under Diagnostic Code 5003 are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005); 
VAOPGCPREC 23-97.  
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased rating for 
his service-connected left knee disability.   Essentially, he 
contends that the symptomatology associated with his 
disability is more severe than compensated by the currently 
assigned 20 percent disability rating.  For the reasons set 
out below, the Board has determined that the veteran's left 
knee symptomatology is commensurate with a 40 percent 
disability rating.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the September 2003 
SOC.  Specifically, the September 2003 SOC detailed the 
evidentiary requirements for an increased disability rating 
for the veteran's knee disability.  

Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
October 9, 2002 whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The October 
2002 VCAA letter specifically informed the veteran that for 
records he wished for VA to obtain on his behalf "you must 
give us enough information about your records so that we can 
request them from the person or agency that has them.  It's 
still your responsibility to support your claim with 
appropriate evidence." 
 
Finally, the Board notes that the VCAA letter specifically 
requested of the veteran: "Please tell us about any 
additional information or evidence that you us to try and get 
for you."  The Board believes that this request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's private and VA treatment records.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  During the course of this appeal, the 
RO referred the veteran for VA medical examination and 
opinion in October 2002.  The contents of the examination 
opinion will also be discussed below.  The medical report 
reflects that a medical professional reviewed the veteran's 
past medical history and other evidence contained in the 
claims file in reaching the conclusions about the status and 
severity of the veteran's knee disability.  Additionally, the 
evidence of record includes a VA examination completed in 
January 2004.  This examination was undertaken in response to 
several other claims filed by the veteran but also includes 
an updated left knee examination, accordingly, its contents 
have also been considered by the Board.  

The Board notes that at the November 2005 hearing, the 
veteran's representative requested that the veteran be 
referred for an additional VA examination. Specifically, the 
representative contended that the severity of the veteran's 
disability had increased since the October 2002 VA 
examination which was completed in furtherance of this appeal 
and, as such, an additional examination was required. 

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination. See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) [where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted].
 
The Board has considered the representative's contention that 
because there has been no VA examination for this claim since 
October 2002, a new examination is required.  This, in and of 
itself, does not render such evidence stale.  In any event, 
additional medical records associated with the file, 
including in particular the January 2004 VA examination 
discussed above, have provided the Board with sufficient 
information regarding the current status of the veteran's 
left knee disability to render an informed decision.  

Moreover, as has been noted in the Introduction this case has 
been advanced on the docket due to the veteran's advancing 
age.  Medical records associated with the file indicate that 
the veteran has serious health problems.  Referring the 
matter for an additional VA examination when there is ample 
evidence already of record would result in undue delay of the 
resolution of this claim to no one's benefit.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claims.  The veteran has been 
apprised of his options for presenting sworn testimony and 
provided sworn testimony before the undersigned at a 
videoconference hearing in November 2005.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, such as in this case, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).
Specific schedular criteria - knee disabilities

(i.)  Diagnostic Code 5257

Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

(ii.)  Arthritis

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint be rated under the criteria for 
limitation of motion of the affected joint.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2005).  For the purpose 
of rating disabilities due to arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45 (2005).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees. 

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2005).

VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257 and that evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  



Analysis

The veteran seeks entitlement to an increased rating for his 
service-connected left knee disability, which is currently 
evaluated as 20 percent disabling under Diagnostic Code 5262 
[Tibia and fibula, impairment of] .  
Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

By the veteran's account, the principal manifestations of 
left knee disability are pain, loss of range of motion and 
instability.  Such symptoms have to some extent been 
confirmed on objective examination.

The RO has applied Diagnostic Code 5262 [impairment of tibia 
and fibula] to the veteran's disability.  Diagnostic Code 
5262 allows for a 20 percent disability rating with evidence 
of impairment to the leg with a moderate knee or ankle 
disability.  

After having carefully reviewed the medical evidence, and for 
reasons explained below, the Board is of the opinion that the 
veteran's knee disability, which is currently characterized 
by x-ray evidence of arthritis, instability, a history of 
falling and requires use of a knee brace or cane to promote 
stability, is most appropriately rated with the application 
of Diagnostic Code 5257, with a separate rating for arthritis 
under Diagnostic Code 5003.  

The medical evidence of record, including the October 2002 VA 
examination and a January 2004 VA examination for the 
veteran's denied secondary claims of service connection 
identified little or no pathology associated with the 
veteran's tibia or fibula.  Specifically, the October 2002 VA 
examination indicated a diagnosis of osteoarthritis of the 
left knee and the January 2004 VA examination indicated a 
diagnosis of degenerative joint disease of the left knee.  
Thus, application of Diagnostic Code 5252 is not appropriate 
in the is case.

As was discussed in the law and regulations section above, a 
veteran who has arthritis and instability of the knee may be 
rated separately, provided that any separate rating must be 
based upon additional disability.  See VAOPGCPREC 23-97.  
citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  

The Board believes that based upon the medical evidence of 
record, separate ratings under Diagnostic Codes 5257 and 5010 
are appropriate.  In addition to being a more appropriate 
description of the current symptomatology, rating the veteran 
under a combination of these two Diagnostic Codes is most 
advantageous to the veteran as it allows him to receive a 
higher rating for his disability, a total of 40 percent as 
opposed to the currently assigned 20 percent.   

In reaching its conclusion, the Board also considered other 
potentially applicable diagnostic codes, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard the Board 
notes that there are no findings of ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  Thus Diagnostic Code 5256 [ankylosis] is not for 
application in this case.  In addition, there is no evidence 
of a dislocated cartilage in the knee as would be necessary 
under Diagnostic Code 5258.  



Schedular rating

Diagnostic Code 5257 [impairment of the knee, other] is a 
catchall provision for conditions of the knee, such as the 
veteran's, which are not listed in the rating schedule.  The 
code rates on instability.  

The medical evidence of record shows that the veteran suffers 
from a severe knee disability resulting in instability.  
According to VA treatment records and as reiterated in his 
November 2005 testimony, the veteran suffered a fall due to 
his left knee disability in September 2005 which required 
additional medical care.  Moreover, the January 2004 VA 
examination documents a history of the veteran's knee having 
episodes of giving way so frequently over "the past to two 
to three years" such that the use of a knee brace was 
required.  Additionally, the January 2004 examiner noted that 
the veteran engaged in very limited physical activity and 
that such activity was "primarily....related to the left 
knee."  The Board believes that this evidence, which is 
essentially uncontroverted, describes a severe disability.  A 
30 percent evaluation, the highest available under Diagnostic 
Code 5257, is accordingly assigned.  

The medical evidence of record clearly indicates that there 
has been x-ray evidence of arthritis.  As such, an additional 
disability rating under Diagnostic Code 5010 is also 
appropriate.  See VAOPGCPREC 23-97.  

As indicated by the January 2004 and October 2002 VA 
examinations the veteran does not have flexion limited to 45 
degrees, which would warrant a compensable evaluation by the 
application of Diagnostic Code 5260.  

The October 2002 VA examination report indicates that 
extension was limited to 10 degrees as would comport with the 
assignment of a 10 percent disability rating under Diagnostic 
Code 5261.  However, the more recent January 2004 VA 
examination does not indicate that a compensable evaluation 
is for application under Diagnostic Code 5261 to his left 
knee.  In any event, there is no medical or other evidence of 
record which suggests that limitation of motion of the 
veteran's left knee approximates that which would allow for 
the assignment of a 20 percent disability rating under 
Diagnostic Code 5261.  


For the reasons set out above, the Board has determined that 
the veteran's service-connected left knee disability meets 
the requirements for the assignment of a 30 percent 
disability rating under Diagnostic Code 5257 and an 
additional 10 percent disability rating under Diagnostic Code 
5010.  

DeLuca considerations

The Board has considered the applicability of  38 C.F.R. 
§§ 4.40 and 4.45.  However, the Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

With respect to the now separately service-connected 
arthritis, although DeLuca factors apply, there is no 
evidence of limitation of motion due to pain, weakness, 
incoordination, fatiguability and the like which would allow 
for the assignment of additional disability.  The Board 
believes that the veteran's various complaints, including 
pain, are encompassed in the separate 10 percent rating which 
is now being assigned. 

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

After a careful review of the record, the Board has 
determined that this matter has not been adjudicated by the 
RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected left knee disability. If the veteran wishes 
to have the RO consider the matter of an extraschedular 
rating or ratings, he should contact the RO.   


ORDER

Entitlement to separate disability evaluations of 30 percent 
under Diagnostic Code 5257 and 10 percent under Diagnostic 
Code 5003  for the service-connected left knee condition is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


